UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock International Classic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 98.45% (Cost $28,691,750) Australia 3.90% Amcor Ltd. (Paper Packaging) 153,550 1,003,356 Bermuda 4.34% RenaissanceRe Holdings Ltd. (Reinsurance) 14,825 769,566 XL Capital Ltd. (Class A) (Property and Casualty Insurance) 11,775 347,951 Canada 1.39% Magna International, Inc. (Class A) (Auto Parts & Equipment) 4,975 358,946 France 12.57% Alcatel SA (Communications Equipment) 157,900 903,600 Credit Agricole SA (Diversified Banks) 27,222 841,649 Thales SA (Aerospace & Defense) 9,800 634,303 Vivendi Universal SA (Movies & Entertainment) 21,925 857,625 Greece 0.91% Public Power Corp. (Electric Utilities) 5,375 235,142 Hong Kong 3.02% Johnson Electric Holdings Ltd. (Electrical Components & Equipment) 1,633,725 776,808 Ireland 1.02% Kerry Group Plc (Class A) (Packaged Foods and Meats) 8,350 262,100 Italy 2.29% Finmeccanica SpA (Aerospace & Defense) 17,350 590,768 Japan 19.77% Brother Industries Ltd. (Office Electronics) 21,200 220,308 Canon, Inc. (Office Electronics) 9,000 419,791 Mitsubishi UFJ Financial Group, Inc. (Diversified Banks) 135,375 1,184,237 Nippon Television Network Corp. (Broadcasting & Cable TV) 2,300 314,463 Ricoh Co., Ltd. (Office Electronics) 44,000 727,970 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 113 750,638 Sumitomo Rubber Industries, Ltd. (Tires & Rubber) 86,150 663,353 Tokyo Electron Ltd. (Semiconductor Equipment) 6,500 398,384 USS Co., Ltd. (Automotive Retail) 5,940 413,890 Page 1 John Hancock International Classic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Netherlands 15.15% Aegon NV (Life & Health Insurance) 43,757 642,113 ING Groep NV (Other Diversified Financial Services) 33,050 1,235,592 Koninklijke (Royal) Philips Electronics NV (Industrial Conglomerates) 27,700 1,060,355 Unilever NV CVA (Packaged Foods and Meats) 28,675 965,304 Norway 2.29% Den Norske Bank (Diversified Banks) 38,700 590,821 Puerto Rico 2.13% Popular, Inc. (Regional Banks) 46,950 547,437 South Korea 7.41% Hyundai Motor Co. (Automobile Manufacturers) 4,200 335,407 Kookmin Bank (Diversified Banks) 11,175 627,225 Korea Electric Power Corp. (Electric Utilities) 10,910 330,534 Samsung Electronics Co., Ltd. (Electrical Components & Equipment) 975 616,544 Switzerland 2.91% Clariant AG (Specialty Chemicals)(I) 87,875 749,194 United Kingdom 19.35% Aviva Plc (Multi-Line Insurance) 51,800 635,139 British Sky Broadcasting Group Plc (Broadcasting & Cable TV) 35,350 390,853 Compass Group Plc (Restaurants) 96,075 614,818 GlaxoSmithKline Plc. (Pharmaceuticals) 40,225 850,843 HSBC Holdings Plc (Diversified Banks) 57,551 948,085 Rentokil Initial Plc (Environmental & Facilities Service) 357,350 690,476 Royal Bank of Scotland Group Plc (Diversified Banks) 127,525 854,309 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.45% (Cost $116,000) Joint Repurchase Agreement 0.45% Repurchase Agreement with Barclay's Plc dated 3-31-2008 at 1.45% to be repurchased at $116,005 on 4-01-2008, collateralized by $97,418 U.S. Treasury Inflation Indexed Bond 1-15-25, 2.375%, due 1-15-2025 (valued at $118,320 including interest) 1.450% 116 116,000 Page 2 John Hancock International Classic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Total investments (Cost $28,807,750)  98.90% Other assets and liabilities, net 1.10% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock International Classic Value Fund Notes to Schedule of Investments March 31, 2008 (unaudited) (I) Non-income-producing security.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes was $28,807,750. Gross unrealized appreciation and depreciation of investments aggregated $1,134,213 and $4,466,066, respectively, resulting in net unrealized depreciation of $3,331,853. Notes to Schedule of Investments - Page 4 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $547,437  Level 2  Other Significant Observable Inputs 24,928,460  Level 3  Significant Unobservable Inputs   Total $25,475,897  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 5 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 99.84% (Cost $210,516,122) Aerospace & Defense 1.58% Boeing Co. (The) 37,400 2,781,438 Precision Castparts Corp. 7,100 724,768 Air Freight & Logistics 0.36% United Parcel Service, Inc. (Class B) 11,000 803,220 Airlines 0.33% Southwest Airlines Co. 59,000 731,600 Apparel, Accessories & Luxury Goods 0.93% Coach, Inc. (I) 21,000 633,150 Polo Ralph Lauren Corp. 24,500 1,428,105 Application Software 0.81% Autodesk, Inc. (I) 57,000 1,794,360 Asset Management & Custody Banks 0.39% Northern Trust Corp. 13,200 877,404 Biotechnology 0.38% Amgen, Inc. (I) 20,000 835,600 Broadcasting & Cable TV 1.29% DIRECTV Group, Inc. (The) (I) 65,900 1,633,661 Discovery Holding Co. (Class A) (I) 23,400 496,548 Liberty Global, Inc. (Class A) (I)(L) 21,800 742,944 Casinos & Gaming 0.28% Las Vegas Sands Corp. (I) 8,500 625,940 Communications Equipment 2.11% Cisco Systems, Inc. (I) 76,000 1,830,840 Nokia Corp. ADR (Finland) (F) 90,000 2,864,700 Computer & Electronics Retail 1.36% Best Buy Co., Inc. 45,800 1,898,868 GameStop Corp. (Class A) (I) 22,000 1,137,620 Page 1 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Computer Hardware 1.57% Apple, Inc. (I) 7,500 1,076,250 Dell, Inc. (I) 68,500 1,364,520 Hewlett-Packard Co. 22,900 1,045,614 Computer Storage & Peripherals 2.13% NetApp, Inc. (I) 35,500 711,775 SanDisk Corp. (I) 81,000 1,828,170 Seagate Technology (Cayman Islands) (F) 105,500 2,209,170 Construction & Engineering 0.47% KBR, Inc. 38,000 1,053,740 Data Processing & Outsourced Services 2.36% Broadridge Financial Solutions, Inc. 33,100 582,560 Fiserv, Inc. (I) 23,300 1,120,497 Global Payments, Inc. 16,300 674,168 Hewitt Associates, Inc. (Class A) (I) 17,500 695,975 MasterCard, Inc. (Class A) 9,800 2,185,302 Department Stores 0.81% Macy's, Inc. 78,000 1,798,680 Diversified Banks 1.97% Wachovia Corp. 39,300 1,061,100 Wells Fargo & Co. 114,000 3,317,400 Diversified Chemicals 2.22% Dow Chemical Co. (The) 71,100 2,620,035 PPG Industries, Inc. 38,400 2,323,584 Diversified Commercial & Professional Services 0.31% Brink's Co. (The) 10,300 691,954 Diversified Metals & Mining 1.62% Freeport-McMoRan Copper & Gold, Inc. (Class B) 33,300 3,204,126 Southern Copper Corp. (L) 3,800 394,554 Education Services 0.12% ITT Educational Services, Inc. (I) 5,800 266,394 Electric Utilities 2.04% Duke Energy Corp. 131,600 2,349,060 FirstEnergy Corp. 21,700 1,489,054 FPL Group, Inc. 11,000 690,140 Electrical Components & Equipment 1.39% General Cable Corp. (I) 15,000 886,050 Rockwell Automation, Inc. 38,400 2,204,928 Page 2 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Fertilizers & Agricultural Chemicals 0.75% Monsanto Co. 15,000 1,672,500 Food Distributors 0.80% Sysco Corp. 61,000 1,770,220 Food Retail 1.29% Safeway, Inc. 33,500 983,225 SUPERVALU, Inc. 62,800 1,882,744 Footwear 0.37% NIKE, Inc. (Class B) 12,200 829,600 Health Care Distributors 1.06% AmerisourceBergen Corp. 22,400 917,952 McKesson Corp. 27,500 1,440,175 Health Care Equipment 1.03% Baxter International, Inc. 39,800 2,301,236 Hotels, Resorts & Cruise Lines 0.88% Royal Caribbean Cruises Ltd. (L) 59,800 1,967,420 Household Products 1.63% Colgate-Palmolive Co. 10,500 818,055 Procter & Gamble Co. (The) 40,100 2,809,807 Housewares & Specialties 1.00% Newell Rubbermaid, Inc. 96,800 2,213,816 Human Resource & Employment Services 0.29% Robert Half International, Inc. 24,900 640,926 Hypermarkets & Super Centers 1.26% Wal-Mart Stores, Inc. 53,200 2,802,576 Independent Power Producers & Energy Traders 0.48% Mirant Corp. (I) 29,200 1,062,588 Industrial Conglomerates 6.21% 3M Co. 15,400 1,218,910 General Electric Co. 217,000 8,031,170 Textron, Inc. 56,300 3,120,146 Tyco International Ltd. (Bermuda) (F) 33,300 1,466,865 Industrial Machinery 0.59% Ingersoll-Rand Co., Ltd. (Bermuda) (F) 29,500 1,315,110 Page 3 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Integrated Oil & Gas 8.53% Exxon Mobil Corp. 139,700 11,815,826 Marathon Oil Corp. 16,800 766,080 Occidental Petroleum Corp. 63,600 4,653,612 Royal Dutch Shell Plc ADR (Netherlands) (F) 25,300 1,745,194 Integrated Telecommunication Services 3.34% AT&T, Inc. 107,300 4,109,590 Verizon Communications, Inc. 90,900 3,313,305 Internet Retail 0.53% Expedia, Inc. (I) 53,700 1,175,493 Internet Software & Services 0.22% Google, Inc. (Class A) (I) 1,100 484,517 Investment Banking & Brokerage 1.51% Goldman Sachs Group, Inc. (The) 9,300 1,538,127 Schwab (Charles) Corp. (The) 96,500 1,817,095 IT Consulting & Other Services 0.62% Accenture Ltd. (Class A) (Bermuda) (F) 39,200 1,378,664 Life & Health Insurance 0.32% MetLife, Inc. 11,700 705,042 Managed Health Care 3.46% Aetna, Inc. 44,500 1,873,005 CIGNA Corp. 54,600 2,215,122 Humana, Inc. (I) 49,800 2,234,028 Wellcare Health Plans, Inc. (I) 19,500 759,525 WellPoint, Inc. (I) 14,200 626,646 Mortgage REITs 0.16% Annaly Capital Management, Inc. REIT 23,500 360,020 Movies & Entertainment 1.30% News Corp. (Class A) 154,500 2,896,875 Multi-Line Insurance 0.96% Hartford Financial Services Group, Inc. (The) 28,100 2,129,137 Multi-Utilities 0.99% Public Service Enterprise Group, Inc. 54,800 2,202,412 Oil & Gas Drilling 0.56% Noble Corp. (Cayman Islands) (F) 25,200 1,251,684 Page 4 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Oil & Gas Equipment & Services 1.88% Halliburton Co. 56,100 2,206,413 National-Oilwell Varco, Inc. (I) 33,900 1,979,082 Oil & Gas Exploration & Production 2.45% Devon Energy Corp. 31,600 3,296,828 Noble Energy Inc. 20,800 1,514,240 W&T Offshore, Inc. 19,000 648,090 Oil & Gas Refining & Marketing 0.70% Tesoro Corp. 41,500 1,245,000 Valero Energy Corp. 6,500 319,215 Oil & Gas Storage & Transportation 0.30% Overseas Shipholding Group, Inc. 9,500 665,380 Other Diversified Financial Services 3.83% Bank of America Corp. 43,100 1,633,921 JPMorgan Chase & Co. 160,500 6,893,475 Personal Products 0.35% NBTY, Inc. (I) 25,900 775,705 Pharmaceuticals 5.52% Bristol-Myers Squibb Co. 75,200 1,601,760 Endo Pharmaceuticals Holdings, Inc. (I) 40,700 974,358 Merck & Co., Inc. 96,800 3,673,560 Novartis AG ADR (Switzerland) (F) 46,000 2,356,580 Pfizer, Inc. 29,100 609,063 Schering-Plough Corp. 212,100 3,056,361 Property & Casualty Insurance 1.37% ACE Ltd. (Cayman Islands) (F) 30,900 1,701,354 Axis Capital Holdings Ltd. (Bermuda) (F) 39,500 1,342,210 Railroads 1.22% Burlington Northern Santa Fe Corp. 20,400 1,881,288 Norfolk Southern Corp. 15,400 836,528 Reinsurance 0.54% Everest Re Group Ltd. (Bermuda) (F) 13,300 1,190,749 Semiconductor Equipment 0.19% Applied Materials, Inc. 21,400 417,514 Semiconductors 1.74% Cypress Semiconductor Corp. (I) 26,400 623,304 Intel Corp. 153,700 3,255,366 Page 5 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Soft Drinks 1.43% PepsiCo, Inc. 44,100 3,184,020 Specialized Finance 1.56% Nasdaq OMX Group (The) (I) 52,300 2,021,918 Nymex Holdings, Inc. 16,000 1,450,080 Specialized REITs 0.41% Public Storage, Inc. REIT 5,100 451,962 Ventas, Inc. REIT 10,100 453,591 Systems Software 4.96% Check Point Software Technologies Ltd. (Israel) (F)(I) 63,700 1,426,880 Microsoft Corp. 239,000 6,782,820 Oracle Corp. (I) 144,700 2,830,332 Technology Distributors 0.83% Arrow Electronics, Inc. (I) 26,700 898,455 Avnet, Inc. (I) 29,100 952,443 Tobacco 3.07% Altria Group, Inc. 79,100 1,756,020 Loews Corp. - Carolina Group 14,800 1,073,740 Philip Morris International, Inc. (I) 79,100 4,000,878 Trading Companies & Distributors 0.52% W.W. Grainger, Inc. 15,000 1,145,850 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.67% (Cost $3,725,298) Joint Repurchase Agreement 0.27% Joint Repurchase Agreement with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $613,025 on 4-1-08, collateralized by $514,806 of U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $625,260, including interest) 1.450% 613 613,000 Shares Cash Equivalents 1.40% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 3,112,298 3,112,298 Page 6 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Total investments (Cost $214,241,420)  101.51% Other assets and liabilities, net (1.51%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 7 John Hancock Core Equity Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt REIT Real Estate Investment Trust (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes was $214,241,420. Gross unrealized appreciation and depreciation of investments aggregated $27,704,168 and $16,092,351, respectively, resulting in net unrealized appreciation of $11,611,817. Notes to Schedule of Investments - Page 8 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $208,203,136  Level 2  Other Significant Observable Inputs 17,650,101  Level 3  Significant Unobservable Inputs   Total $225,853,237  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 9 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 99.25% (Cost $937,705,176) Air Freight & Logistics 3.07% FedEx Corp. 361,000 33,453,870 Application Software 2.87% SAP AG ADR (Germany) (F)(L) 632,000 31,328,240 Asset Management & Custody Banks 3.86% State Street Corp. 533,250 42,126,750 Biotechnology 5.05% Genzyme Corp. (I) 738,400 55,040,336 Communications Equipment 4.10% QUALCOMM, Inc. 1,090,500 44,710,500 Computer Hardware 1.92% Apple, Inc. (I) 146,000 20,951,000 Consumer Finance 2.35% American Express Co. 585,000 25,576,200 Data Processing & Outsourced Services 5.06% Automatic Data Processing, Inc. 1,059,850 44,927,041 Visa, Inc. Class A (I) 164,461 10,255,788 Drug Retail 3.07% Walgreen Co. 879,500 33,500,155 Food Distributors 3.01% SYSCO Corp. 1,131,800 32,844,836 Food Retail 2.01% Whole Foods Market, Inc. 666,000 21,958,020 General Merchandise Stores 1.11% Target Corp. 238,000 12,061,840 Health Care Equipment 4.83% Medtronic, Inc. 1,089,426 52,695,536 Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on March 31, 2008 (unaudited) Home Entertainment Software 5.32% Electronic Arts, Inc. (I) 1,161,700 57,992,064 Home Improvement Retail 3.43% Lowe's Cos., Inc. 1,629,000 37,369,260 Household Products 5.91% Procter & Gamble Co. (The) 919,102 64,401,477 Hypermarkets & Super Centers 1.76% Costco Wholesale Corp. 295,300 19,185,641 Industrial Conglomerates 5.62% General Electric Co. 1,654,800 61,244,148 Internet Software & Services 4.80% eBay, Inc. (I) 1,128,900 33,686,376 Google, Inc. (Class A) (I) 42,350 18,653,905 Pharmaceuticals 7.01% Johnson & Johnson 499,317 32,390,694 Teva Pharmaceutical Industries Ltd. ADR (Israel) (F) 953,600 44,046,784 Restaurants 3.78% Starbucks Corp. (I) 2,358,840 41,279,700 Soft Drinks 7.53% Coca-Cola Co. (The) 716,400 43,607,268 PepsiCo, Inc. 533,500 38,518,700 Specialty Chemicals 1.77% Ecolab, Inc. 444,500 19,304,635 Specialty Stores 5.72% Staples, Inc. 2,822,537 62,406,293 Systems Software 4.29% Microsoft Corp. 1,648,250 46,777,335 Page 2 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on March 31, 2008 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.58% (Cost $39,059,717) Joint Repurchase Agreement 0.68% Joint Repurchase Agreement with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $7,395,298 on 4-1-08, collateralized by $6,210,424 of U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $7,542,900, including interest) 1.450% 7,395 7,395,000 Shares Cash Equivalents 2.90% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 31,664,717 31,664,717 Total investments (Cost $976,764,893)  102.83% Other assets and liabilities, net (2.83%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock U.S. Global Leaders Growth Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes was $976,764,893. Gross unrealized appreciation and depreciation of investments aggregated $183,953,397 and $39,364,181, respectively, resulting in net unrealized appreciation of $144,589,216. Notes to Schedule of Investments - Page 4 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $1,038,584,085  Level 2  Other Significant Observable Inputs 82,770,024  Level 3  Significant Unobservable Inputs   Total $1,121,354,109  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 5 John Hancock Classic Value Fund II Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 97.73% (Cost $110,042,859) Aerospace & Defense 2.97% L-3 Communications Holdings, Inc. 12,175 1,331,214 Northrop Grumman Corp. 16,125 1,254,686 Apparel Retail 1.52% TJX Cos., Inc. (The) 39,925 1,320,320 Application Software 0.66% Intuit, Inc. (I) 21,125 570,586 Auto Parts & Equipment 2.02% Magna International, Inc. (Class A) (Canada) (F) 24,375 1,758,656 Automobile Manufacturers 2.19% Hyundai Motor Co. (South Korea) (F) 23,900 1,908,627 Biotechnology 1.11% Amgen, Inc. (I) 23,125 966,162 Broadcasting & Cable TV 0.35% CBS Corp. (Class B) 13,950 308,016 Communications Equipment 4.77% Alcatel-Lucent ADR (France) (F) 720,719 4,151,341 Consumer Finance 3.61% Capital One Financial Corp. 60,350 2,970,427 Discover Financial Services 10,637 174,128 Data Processing & Outsourced Services 2.19% Computer Sciences Corp. (I) 20,049 817,799 Electronic Data Systems Corp. 52,900 880,785 Western Union Co. 9,900 210,573 Department Stores 0.92% Penney (J.C.) Co., Inc. 21,250 801,338 Page 1 John Hancock Classic Value Fund II Securities owned by the Fund on March 31, 2008 (unaudited) Diversified Banks 6.66% Comerica, Inc. 11,450 401,666 Mitsubishi UFJ Financial Group, Inc. (Japan) (F) 296,700 2,595,480 Sumitomo Mitsui Financial Group, Inc. (Japan) (F) 360 2,391,414 Wachovia Corp. 15,225 411,075 Electric Utilities 1.28% Korea Electric Power Corp. (South Korea) (F) 36,805 1,115,061 Electronic Manufacturing Services 0.30% Tyco Electronics Ltd. (Bermuda) (F) 7,718 264,882 Health Care Distributors 2.58% AmerisourceBergen Corp. 44,075 1,806,193 McKesson Corp. 8,450 442,527 Health Care Equipment 2.38% Boston Scientific Corp. (I) 134,375 1,729,406 Covidien Ltd. 7,718 341,522 Home Improvement Retail 4.11% Home Depot, Inc. (The) 63,600 1,778,892 Lowe's Cos., Inc. 78,550 1,801,937 Homefurnishing Retail 1.34% Bed Bath & Beyond, Inc. (I) 39,650 1,169,675 Household Products 0.80% Kimberly-Clark Corp. 10,825 698,754 Hypermarkets & Super Centers 2.60% Wal-Mart Stores, Inc. 43,075 2,269,191 Industrial Conglomerates 0.39% Tyco International Ltd. (Bermuda) (F) 7,718 339,978 Integrated Oil & Gas 1.71% BP Plc ADR (United Kingdom) (F) 3,250 197,113 Chevron Corp. 9,800 836,528 Exxon Mobil Corp. 5,425 458,847 Integrated Telecommunication Services 0.88% AT&T, Inc. 20,075 768,872 Investment Banking & Brokerage 5.32% Lehman Brothers Holdings, Inc. 56,200 2,115,368 Morgan Stanley 55,200 2,522,640 Page 2 John Hancock Classic Value Fund II Securities owned by the Fund on March 31, 2008 (unaudited) Life & Health Insurance 1.76% Aegon NV (Netherlands) (F) 69,638 1,021,905 MetLife, Inc. 8,425 507,691 Movies & Entertainment 0.98% Viacom, Inc. (Class B) (I) 21,575 854,801 Multi-Line Insurance 0.49% American International Group, Inc. 9,850 426,013 Multi-Utilities 1.63% Sempra Energy 26,700 1,422,576 Office Electronics 0.72% Ricoh Co., Ltd. (Japan) (F) 38,000 628,702 Other Diversified Financial Services 11.72% Bank of America Corp. 55,800 2,115,378 Citigroup, Inc. 182,450 3,908,079 ING Groep NV (Netherlands) (F) 65,025 2,430,995 JPMorgan Chase & Co. 40,975 1,759,876 Packaged Foods & Meats 1.57% Kraft Foods, Inc. (Class A) 34,200 1,060,542 Sara Lee Corp. 21,950 306,861 Pharmaceuticals 7.96% Bristol-Myers Squibb Co. 67,825 1,444,672 Johnson & Johnson 42,875 2,781,301 Lilly (Eli) & Co. 11,750 606,183 Pfizer, Inc. 100,625 2,106,081 Property & Casualty Insurance 5.35% ACE Ltd. (Cayman Islands) (F) 9,625 529,953 Allstate Corp. (The) 42,375 2,036,542 Chubb Corp. (The) 10,450 517,066 XL Capital Ltd. (Class A) (Cayman Islands) (F) 53,275 1,574,276 Restaurants 0.50% Compass Group Plc (United Kingdom) (F) 67,550 432,276 Systems Software 4.29% CA, Inc. 77,850 1,751,625 Microsoft Corp. 35,025 994,009 Oracle Corp. (I) 50,725 992,181 Page 3 John Hancock Classic Value Fund II Securities owned by the Fund on March 31, 2008 (unaudited) Thrifts & Mortgage Finance 8.10% Fannie Mae 108,475 2,855,062 Freddie Mac 149,150 3,776,478 Washington Mutual, Inc. 41,500 427,450 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.11% (Cost $93,000) Joint Repurchase Agreement 0.11% Joint Repurchase Agreement with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $93,004 on 4-1-08, collateralized by $78,103 of U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $94,860, including interest) 1.450% 93 93,000 Total investments (Cost $110,135,859)  97.84% Other assets and liabilities, net 2.16% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Classic Value Fund II Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes, was $110,135,859. Gross unrealized appreciation and depreciation of investments aggregated $1,848,310 and $26,740,916, respectively, resulting in net unrealized depreciation of $24,892,606. Notes to Schedule of Investments - Page 5 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $68,565,796  Level 2  Other Significant Observable Inputs 16,677,457  Level 3  Significant Unobservable Inputs   Total $85,243,253  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 6 John Hancock Classic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 98.79% (Cost $6,079,688,081) Aerospace & Defense 3.13% L-3 Communications Holdings, Inc. 454,500 49,695,030 Northrop Grumman Corp. 1,283,825 99,894,423 Apparel Retail 2.54% TJX Cos., Inc. (The) 3,674,475 121,514,888 Auto Parts & Equipment 2.15% Magna International, Inc. (Class A) (Canada) (F) 1,425,750 102,867,863 Biotechnology 2.70% Amgen, Inc. (I) 3,086,843 128,968,301 Consumer Finance 4.55% Capital One Financial Corp. 4,077,750 200,706,855 Discover Financial Services 1,026,887 16,810,140 Data Processing & Outsourced Services 1.94% Affiliated Computer Services, Inc. (Class A) (I) 872,100 43,700,931 Computer Sciences Corp. (I) 1,197,100 48,829,709 Diversified Banks 1.95% Comerica, Inc. 2,651,775 93,024,267 Diversified Financial Services 7.89% Bank of America Corp. 4,283,725 162,396,015 Citigroup, Inc. 9,707,675 207,938,398 JPMorgan Chase & Co. 150,600 6,468,270 Electric Utilities 2.15% Wisconsin Energy Corp. 2,330,855 102,534,311 Electrical Components & Equipment 1.73% Tyco Electronics Ltd. (Bermuda) (F) 1,120,425 38,452,986 Tyco International Ltd. (Bermuda) (F) 999,550 44,030,178 Health Care Distributors 2.46% AmerisourceBergen Corp. 2,868,475 117,550,105 Health Care Supplies 1.07% Covidien Ltd. 1,152,450 50,995,912 Page 1 John Hancock Classic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Home Improvement Retail 3.21% Home Depot, Inc. (The) 5,488,800 153,521,736 Household Appliances 3.33% Whirlpool Corp. 1,834,150 159,167,537 Household Products 2.20% Kimberly-Clark Corp. 1,625,325 104,914,729 Hypermarkets & Super Centers 2.61% Wal-Mart Stores, Inc. 2,362,275 124,444,647 Integrated Oil & Gas 1.93% BP Plc ADR (United Kingdom) (F) 1,519,500 92,157,675 Investment Banking & Brokerage 3.93% Lehman Brothers Holdings, Inc. 1,733,275 65,240,471 Morgan Stanley 2,684,725 122,691,933 Life & Health Insurance 5.14% MetLife, Inc. 930,050 56,044,813 Torchmark Corp. 3,149,025 189,287,893 Multi-Utilities 2.10% Sempra Energy 1,880,325 100,183,716 Packaged Foods & Meats 0.97% Sara Lee Corp. 3,308,000 46,245,840 Pharmaceuticals 8.87% Bristol-Myers Squibb Co. 5,510,225 117,367,792 Johnson & Johnson 2,467,100 160,040,777 Pfizer, Inc. 6,992,275 146,348,316 Property & Casualty Insurance 8.77% Allstate Corp. (The) 4,252,200 204,360,732 Fidelity National Financial, Inc. (Class A) 4,886,100 89,562,213 XL Capital Ltd. (Class A) (Cayman Islands) (F) 4,222,275 124,768,226 Systems Software 6.21% CA, Inc. 6,213,875 139,812,187 Microsoft Corp. 3,305,875 93,820,733 Oracle Corp. (I) 3,205,950 62,708,382 Thrifts & Mortgage Finance 10.08% Countrywide Financial Corp. (L) 8,163,924 44,901,582 Fannie Mae 7,057,250 185,746,820 Freddie Mac 8,624,938 218,383,430 Washington Mutual, Inc. (L) 3,146,375 32,407,663 Page 2 John Hancock Classic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Wireless Telecommunication Services 5.18% Alcatel-Lucent ADR (France) (F)(L) 42,908,518 247,153,064 Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.88% (Cost $137,294,935) Joint Repurchase Agreement 0.41% Joint Repurchase Agreement with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $19,582,789 on 4-1-08, collateralized by $16,445,236 of U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $19,973,640, including interest) 1.450% $19,582 19,582,000 Shares Cash Equivalents 2.47% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 117,712,935 117,712,935 Total investments (Cost $6,216,983,016)  101.67% Other assets and liabilities, net (1.67%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Classic Value Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes, was $6,216,983,016. Gross unrealized appreciation and depreciation of investments aggregated $276,017,385 and $1,638,043,977, respectively, resulting in net unrealized depreciation of $1,362,026,592. Notes to Schedule of Investments - Page 4 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $4,515,580,660  Level 2  Other Significant Observable Inputs 339,375,764  Level 3  Significant Unobservable Inputs   Total $4,854,956,424  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 5 John Hancock Large Cap Select Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 97.05% (Cost $39,766,281) Advertising 2.92% Omnicom Group, Inc. 35,000 1,546,300 Air Freight & Logistics 2.62% FedEx Corp. 15,000 1,390,050 Communications Equipment 3.41% Cisco Systems, Inc. (I) 75,000 1,806,750 Computer Hardware 5.98% Dell, Inc. (I) 55,000 1,095,600 International Business Machines Corp. 18,000 2,072,520 Consumer Finance 2.89% American Express Co. 35,000 1,530,200 Data Processing & Outsourced Services 4.00% Automatic Data Processing, Inc. 50,000 2,119,500 Diversified Banks 3.85% Wells Fargo & Co. 70,000 2,037,000 Food Distributors 3.01% Sysco Corp. 55,000 1,596,100 Health Care Equipment 3.29% Medtronic, Inc. 36,000 1,741,320 Home Improvement Retail 3.17% Home Depot, Inc. (The) 60,000 1,678,200 Household Products 4.89% Procter & Gamble Co. (The) 37,000 2,592,590 Hypermarkets & Super Centers 5.07% Wal-Mart Stores, Inc. 51,000 2,686,680 Industrial Conglomerates 9.12% 3M Co. 25,000 1,978,750 General Electric Co. 77,000 2,849,770 Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on March 31, 2008 (unaudited) Industrial Machinery 2.91% Illinois Tool Works, Inc. 32,000 1,543,360 Insurance Brokers 4.79% Berkshire Hathaway, Inc. (Class A) (I) 19 2,534,600 Integrated Oil & Gas 2.55% Exxon Mobil Corp. 16,000 1,353,280 Managed Health Care 2.72% UnitedHealth Group, Inc. 42,000 1,443,120 Motorcycle Manufacturers 2.34% Harley-Davidson, Inc. 33,000 1,237,500 Multi-Line Insurance 3.27% American International Group, Inc. 40,000 1,730,000 Pharmaceuticals 7.50% Abbott Laboratories 25,000 1,378,750 Johnson & Johnson 40,000 2,594,800 Soft Drinks 9.60% Coca-Cola Co. (The) 42,000 2,556,540 PepsiCo, Inc. 35,000 2,527,000 Specialty Stores 3.13% Staples, Inc. 75,000 1,658,250 Systems Software 4.02% Microsoft Corp. 75,000 2,128,500 Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.62% (Cost $1,386,000) Joint Repurchase Agreement 2.62% Joint Repurchase Agreement transaction with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $1,386,056 on 4-1-08, collateralized by $1,163,982 U.S. Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $1,413,773, including interest) 1.450% 1,386 1,386,000 Page 2 John Hancock Large Cap Select Fund Securities owned by the Fund on March 31, 2008 (unaudited) Total investments (Cost $41,152,281)  99.67% Other assets and liabilities, net 0.33% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Large Cap Select Fund Notes to Schedule of Investments March 31, 2008 (unaudited) (I) Non-income-producing security.  The cost of investments owned on March 31, 2008, including short-term investments for Federal income tax purposes, was $41,152,281. Gross unrealized appreciation and depreciation of investments aggregated $14,999,385 and $3,358,636 respectively, resulting in net unrealized appreciation of $11,640,749. Notes to Schedule of Investments - Page 4 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $51,407,030  Level 2  Other Significant Observable Inputs 1,386,000  Level 3  Significant Unobservable Inputs   Total $52,793,030  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes toSchedule of Investments - Page 5 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: May 28, 2008
